DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 06/09/2022.
The application has been amended as follows: Claim 1 is amended to recite: A ceramic-circuit composite structure, comprising: 	a ceramic plate; 	a curved-surface circuit buried in the ceramic plate, wherein the curved-surface circuit is a wavy curved-surface circuit; and 	a power supply module electrically connected to the curved-surface circuit;	wherein the curved-surface circuit is an irregularly curved-surface heating circuit;	wherein the ceramic-circuit composite structure further includes a static electricity circuit buried in the ceramic plate and lying above the curved-surface circuit, wherein the static electricity circuit is a wavy curved-surface circuit; and	wherein the ceramic-circuit composite structure further includes a plasma control mesh or plasma control circuit buried in the ceramic plate and lying above the static electricity circuit.Claims 3-7 and 10 are cancelled.
Claim 8 is amended to recite: The ceramic-circuit composite structure of claim 1, wherein the ceramic-circuit composite structure further includes a hollow ceramic tube provided between the ceramic plate and the power supply module, and a pair of metal electrodes are provided in the hollow ceramic tube and are electrically connected to the curved-surface circuit and the power supply module.Claim 9 is amended to recite: The ceramic-circuit composite structure of claim 1, wherein the ceramic-circuit composite structure further includes a hollow ceramic tube provided between the ceramic plate and the power supply module, and a pair of metal electrodes are provided in the hollow ceramic tube and are electrically connected to the curved-surface circuit, the static electricity circuit, the plasma control mesh or plasma control circuit, and the power supply module.Claim 11 is amended to recite: The ceramic-circuit composite structure of claim 1, wherein the material of the ceramic plate is selected from a group composed of a composition of aluminum nitride/yttrium oxide/carbon, a composition of aluminum oxide/magnesium oxide, silicon nitride, silicon carbide, resin, a semiconductor material, and an insulating material.Claim 12 is amended to recite: The ceramic-circuit composite structure of claim 1, wherein the curved-surface circuit is made of a metal material or a conductive material.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/02/2022, with respect to claims 1, 2, 8, 9, and 11-18 have been fully considered and are persuasive.  The rejection of claims 1, 2, 8, 9, and 11-18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 8, 9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 8, 9, and 11-18 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the curved-surface circuit is an irregularly curved-surface heating circuit; wherein the ceramic-circuit composite structure further includes a static electricity circuit buried in the ceramic plate and lying above the curved-surface circuit, wherein the static electricity circuit is a wavy curved-surface circuit; and wherein the ceramic-circuit composite structure further includes a plasma control mesh or plasma control circuit buried in the ceramic plate and lying above the static electricity circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839